DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 05/14/2020. 
The Examiner acknowledges the preliminary amendment filed on 05/14/2020 in which amendments were made to remove multiple dependencies and informalities in the claims.  
Claims 1-9 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 05/14/2020 are noted. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: game recording device, chip determination device, artificial intelligence device, second artificial intelligence device, a recording device, a determination device, in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-9 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9 of copending Application No. 16/188,646 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.










Instant Application 16/764,079
Co-Pending Application 16/188,646
1.  A recognition system of a chip in a game parlor where a game table is provided, comprising: 
a game recording device which records a state of chips stacked on the game table as an image using a camera;  and 
a chip determination device which analyzes the image of the recorded state of the chips to determine a number and a type of the chips bet by a player, 
wherein the chip determination device further has a function of storing a characteristic of an image of a predetermined state of the chip and of outputting and displaying the fact of an unclear determination as a determination result when it is determined that the image obtained from the game recording device is the image of the predetermined state at the time of determining. 
 
2.  The recognition system of the chip according to claim 1, wherein: 
the chip determination device includes an artificial intelligence device, the artificial 
intelligence device learns a plurality of images used in a past determination in a case where there is an error in determination in the chip determination device as training data, and 
the chip determination device further has a 
function of self-determining a determination accuracy on the basis of an image where there is an error in a determination result as a result of the learning, and of outputting and displaying the fact of an unclear determination that there is a doubt in determination as the determination result. 
 
3.  The recognition system of the chip according to claim 2, wherein the chip 
determination device further has a function of analyzing an image of the game recording device in a case where the self-determination is unclear, determining whether a cause of the unclear determination is a state where the chips stacked on the game table overlap each other or a state where a part of or an entire single chip is hidden by other chips, and stores the cause. 
 
4.  The recognition system of the chip according to claim 1, wherein the game 
recording device assigns an index or a time to an image acquired from the camera, or assigns a tag which specifies a stacking state of the chips such that the record of the game can be analyzed subsequently by the chip determination device. 
 
5.  The recognition system of the chip according to claim 1, wherein the chip determination device includes a second artificial intelligence device, and the second artificial intelligence device learns a plurality of images used in a past determination in a case where the chip determination device makes a correct determination and information of the chip as training data. 
 
6.  The recognition system of the chip according to claim 1, wherein the chip 
determination device analyzes an image recorded by a camera different from the 
camera in a case where a self-determination is unclear to determine the number and the type of the chips bet by the player. 
 
7.  The recognition system of the chip according to claim 1, wherein the chip 
determination device determines that it is the image of the predetermined state in a case where a next chip is recognized while a certain number of chips or more in a vertical direction are not recognized, and outputs and displays the fact of the unclear determination as a determination result. 
 
8.  The recognition system of the chip according to claim 1, wherein the chip 
determination device compares a number of chips determined from a height of the 
chips and a number determined by analyzing an image of a state of the chips, and in a case where the numbers are different, the chip determination device determines that it is the image of the predetermined state, and outputs and displays the fact of an unclear determination as a determination result. 
 
9.  A recognition system which has a plurality of types of determination targets, determines a target for each type to determine a number of the targets for each type, comprising: 
a recording device which records a state of the 
state as an image using a camera;  and 
a determination device including an 
artificial intelligence device which analyzes the image of the recorded target to determine the number of the types of the targets, 
wherein the determination device has learnt a past determination result as training data and has a function of self-determining an accuracy in determination, and a function of 
self-determining that there is a doubt in a determination result in a case the accuracy is equal to or less than a certain level and of outputting and displaying the fact of an unclear determination as the determination result. 

1.  A recognition system of a chip in a game parlor where a game table is provided, comprising: 
a game recording device which records a state of chips stacked on the game table as an image using a camera;  and 
a chip determination device which analyzes the image of the recorded state of the chips to determine a number and a type of the chips bet by a player, 
wherein the chip determination device further has a function of storing a characteristic of an image of a predetermined state of the chip and of outputting and displaying the fact of an unclear determination as a determination result when it is determined that the image obtained from the game recording device is the image of the predetermined state at the time of determining. 
 
2.  The recognition system of the chip according to claim 1, wherein: 
the chip determination device includes an artificial intelligence device, the artificial 
intelligence device learns a plurality of images used in a past determination in a case where there is an error in determination in the chip determination device as training data, and 
the chip determination device further has a 
function of self-determining a determination accuracy on the basis of an image where there is an error in a determination result as a result of the learning, and of outputting and displaying the fact of an unclear determination that there is a doubt in determination as the determination result. 
 
3.  The recognition system of the chip according to claim 2, wherein the chip 
determination device further has a function of analyzing an image of the game recording device in a case where the self-determination is unclear, determining whether a cause of the unclear determination is a state where the chips stacked on the game table overlap each other or a state where a part of or an entire single chip is hidden by other chips, and stores the cause. 
 
4.  The recognition system of the chip according to claim 1, wherein the game 
recording device assigns an index or a time to an image acquired from the camera, or assigns a tag which specifies a stacking state of the chips such that the record of the game can be analyzed subsequently by the chip determination device. 
 
5.  The recognition system of the chip according to claim 1, wherein the chip determination device includes a second artificial intelligence device, and the second artificial intelligence device learns a plurality of images used in a past determination in a case where the chip determination device makes a correct determination and information of the chip as training data. 
 
6.  The recognition system of the chip according to claim 1, wherein the chip 
determination device analyzes an image recorded by a camera different from the 
camera in a case where a self-determination is unclear to determine the number and the type of the chips bet by the player. 
 
7.  The recognition system of the chip according to claim 1, wherein the chip 
determination device determines that it is the image of the predetermined state in a case where a next chip is recognized while a certain number of chips or more in a vertical direction are not recognized, and outputs and displays the fact of the unclear determination as a determination result. 
 
8.  The recognition system of the chip according to claim 1, wherein the chip 
determination device compares a number of chips determined from a height of the 
chips and a number determined by analyzing an image of a state of the chips, and in a case where the numbers are different, the chip determination device determines that it is the image of the predetermined state, and outputs and displays the fact of an unclear determination as a determination result. 
 
9.  A recognition system which has a plurality of types of determination targets, determines a target for each type to determine a number of the targets for each type, comprising: 
a recording device which records a state of the 
state as an image using a camera;  and 
a determination device including an 
artificial intelligence device which analyzes the image of the recorded target to determine the number of the types of the targets, 
wherein the determination device has learnt a past determination result as training data and has a function of self-determining an accuracy in determination, and a function of 
self-determining that there is a doubt in a determination result in a case the accuracy is equal to or less than a certain level and of outputting and displaying the fact of an unclear determination as the determination result. 





AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0160608 A1 to Hill et al. (hereinafter Hill). 

Regarding Claim 1, (original) Hill discloses a recognition system of a chip in a game parlor where a game table is provided (Hill discloses a system for imaging casino chips on a casino table in order to recognize and classify their denominations and number), comprising:
a game recording device which records a state of chips stacked on the game table as an image using a camera (¶ 0047 discloses imaging stacks of chips on a casino table); and
a chip determination device which analyzes the image of the recorded state of the chips to determine a number and a type of the chips bet by a player (¶ 0069 teaches tabulating the number of classified chips; ¶ 0109 teaches using a neural network to classify the image of the chips to determine the chip kind),
wherein the chip determination device further has a function of storing a characteristic of an image of a predetermined state of the chip and of outputting and displaying the fact of an unclear determination as a determination result when it is determined that the image obtained from the game recording device is the image of the predetermined state at the time of determining (Hill discloses identifying the probability that a chip is a recognized chip at ¶ 0109. ¶ 0116 discloses determining that the chip is an unknown chip (i.e., a predetermined state) by comparing to stored authorized chip signatures within a stored specified tolerance, “If the signature pattern of the chip matches more than one of the authorized signatures within a specified tolerance, the ABRS-IPPR notifies the parent ABRS system that it is unable to determine the value of a chip in the stack . . . The ABRS can then signal the dealer to manually record the value of the bet.”). 

Hill discloses outputting an alert signal to the dealer in response to an unclear determination but does not expressly teach that said alert signal is displayed.  In the context of monitoring the chips for wager tracking Hill teaches outputting a displayed alert signal. (¶ 0040 teaches that in the context of wager tracking an alarm signal to alert the dealer includes an “audible or visual alert in proximity to the game table.”)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hill’s system to signal the dealer of an unclear determination with Hill’s system to signal the dealer of a wager mistake (which explicitly includes a visual alert). The combination constitutes the repeatable and predictable result of simply applying Hill’s visual alert, described in reference to a wager alert, to Hill’s system to signal the dealer of an unclear determination, which is simply silent as to the type of alert. 

Regarding Claim 2, (original) Hill discloses the recognition system of the chip according to claim 1, wherein:
the chip determination device includes an artificial intelligence device, the artificial intelligence device learns a plurality of images used in a past determination in a case where there is an error in determination in the chip determination device as training data (¶ 0124 discloses training the neural network chip classifier by inputting an image of the chip and the correct numbers and denominations of chips, “The training method uses methods well known to the art, such as error back-propagation, to iteratively adjust the parameters of the neural network so as to optimize the rate of correct classification of the chips in the training set.” ¶ 0130 discloses that the training happens on the basis of an error in determination in the chip determination device), and
the chip determination device further has a function of self-determining a determination accuracy on the basis of an image where there is an error in a determination result as a result of the learning, and of outputting and displaying the fact of an unclear determination that there is a doubt in determination as the determination result (Hill teaches identifying the probability that a chip is a recognized chip at ¶ 0109. ¶ 0116 teaches determining that the chip is an unknown chip (i.e., a predetermined state) by comparing to authorized chip signatures within a specified tolerance. Also see rejection of claim 1 regarding displaying the doubt in determination).

Regarding Claim 4, (currently amended) Hill discloses the recognition system of the chip according to 

Regarding Claim 5, (currently amended) Hill discloses the recognition system of the chip according to 

Regarding Claim 7, (currently amended) Hill discloses the recognition system of the chip according to 

Regarding Claim 9, (original) Hill discloses a recognition system which has a plurality of types of determination targets, determines a target for each type to determine a number of the targets for each type (see rejection of Claim 1), comprising: 
a recording device which records a state of the state as an image using a camera (¶ 0047 discloses imaging stacks of chips on a casino table); and 
a determination device including an artificial intelligence device which analyzes the image of the recorded target to determine the number of the types of the targets (¶ 0069 teaches tabulating the number of classified chips; ¶ 0109 teaches using a neural network to classify the image of the chips to determine the chip kind), 
wherein the determination device has learnt a past determination result as training data and has a function of self-determining an accuracy in determination, and a function of self-determining that there is a doubt in a determination result in a case the accuracy is equal to or less than a certain level and of outputting and displaying the fact of an unclear determination as the determination result (See rejection of claim 1, in particular, Hill’s teaching of identifying the probability that a chip is a recognized chip at ¶ 0109. ¶ 0116 teaches determining that the chip is an unknown chip (i.e., a predetermined state) if the match to authorized chip signatures is below a specified tolerance).









Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0160608 A1 to Hill et al. (hereinafter Hill) in view of U.S. Patent Application Publication 2017/0161987 A1 to BULZACKI et al. (hereinafter Bulzacki). 

Regarding Claim 3, (original) Hill discloses the recognition system of the chip according to claim 2, wherein the chip determination device further has a function of analyzing an image of the game recording device in a case where the self-determination is unclear (see rejection of Claim 1). However, Hill is silent with regards to “determining whether a cause of the unclear determination is a state where the chips stacked on the game table overlap each other or a state where a part of or an entire single chip is hidden by other chips, and stores the cause”.
In a related invention, in the field of automated casino chip detection Bulzacki teaches system, processes and devices for monitoring betting activities using bet recognition devices and a server.  Each bet recognition device has an imaging component for capturing image data for a gaming table surface. Bulzacki discloses determining whether a cause of the unclear determination is a state where the chips stacked on the game table overlap each other or a state where a part of or an entire single chip is hidden by other chips (¶ 0012 teaches determining the presence of obstacles, that is determining that an unclear determination is a state of obstruction and ¶ 0061 teaches that this obstruction is caused by the stacks of chips blocking one another, “chips may not be uniformly stacked, chips may be obscuring one another”).
Bulzacki teaches optical classification of chips on a casino table. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hill’s casino chip detection system with Bulzacki’s casino chip detection system (which explicitly teaches detecting chips obstructing other). The combination constitutes the predictable result of simply applying Bulzacki’s chip obstruction detection to Hill’s casino chip detection system. This cannot be considered a non-obvious improvement over the prior art. Bulzacki does not expressly disclose that said obstruction determination is stored. However, examiner notes that both the concept and advantage of storing data that is already detected by a computer would have been obvious to incorporate with predictable result and without undue experimentation. 

Regarding Claim 6, (currently amended) Hill discloses the recognition system of the chip according to .



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0160608 A1 to Hill et al. (hereinafter Hill) in view of U.S. Patent Application Publication 2003/0062491 A1 to Livingston et al. 

Regarding Claim 8, (currently amended) Hill discloses the recognition system of the chip according to 
In the field of stacked object counting, Livingston discloses a comparison of a number of stacked objects determined from a height of the objects and a number determined by analyzing an image of a state of the objects, and in a case where the numbers are different, the object determination device determines that it is the image of the predetermined state (¶ 0012 and 0044 teaches comparing the height of a stack of discs with a separately counted number of discs, and the “error checking module compares the results from each of the independent methods of calculating the number of discs 14 in the stack 12, and confirms consistency between the two.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hill’s casino chip counting system with Livingston’s disc counting system (which explicitly teaches comparing two methods of stacked object counting). The combination constitutes the predictable result of simply applying Livingston’s teaching for redundant stacked object counting here to the extent that the accuracy of the count could be further enhanced, or to the extent that the counter could detect potential problems or errors, such a counter would be further beneficial. 

Conclusion
Claims 1-9 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        
/REGINALD A RENWICK/Primary Examiner, Art Unit 3715